Per Curiam.

Respondent was admitted to practice as an attorney and counselor at law by the Appellate Division in the First Judicial Department on November 13,1933.
On November 21, 1960, respondent was duly convicted in the Court of General Sessions of the County of New York of the crime of forgery in the second degree, which is a felony (Penal Law, §§ 880, 887, 888). Pursuant to subdivision 4 of section 90 of the Judiciary Law, respondent then ceased to be a member of the Bar. The statutory provision is mandatory and upon proof of conviction an order of disbarment follows as a matter of course. The respondent should be disbarred.
Botein, P. J., Breitel, Rabin, Eager and Bastow, JJ., concur.
*332Respondent’s name struck from the roll of attorneys and counselors at law in the State of New York pursuant to subdivision 4 of section 90 of the Judiciary Law of the State of New York.